Citation Nr: 0023031	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for post-traumatic pain of the left knee with 
medial collateral ligamentous strain, currently evaluated as 
noncompensably disabling.  




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from January 1986 to June 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995 from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  This rating decision proposed to 
reduce the veteran's disability rating for post-traumatic 
pain of the left knee with medial collateral ligamentous 
strain, from 10 percent disabling, in effect since June 29, 
1992, to noncompensably disabling.  A January 1996 rating 
decision formally reduced the veteran's disability rating to 
a noncompensable evaluation, effective on April 1, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.  

2.  Prior and since the January 1996 rating action that 
reduced the rating from 10 percent to a zero percent 
evaluation, the veteran's left knee disability was manifested 
by objective evidence of full range of motion, without 
tenderness, swelling, effusion, or lateral instability.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent schedular 
evaluation for post-traumatic pain of the left knee with 
medial collateral ligamentous strain, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5257, 5258, 5259, 5260, 5261, (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's primary argument is that the RO should not 
have reduced his disability evaluation for his left knee 
disability from 10 percent to a zero percent evaluation.  
Specifically, the veteran maintained that his condition has 
not improved from the initial grant of service connection in 
1994, and his symptoms have actually become more severe.  He 
points out that neither the diagnostic nor clinical data 
reflect improvement in his left knee disability. 

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 in that his claim is 
plausible.  In addition, the Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107.  

It is essential in the evaluation of a disability that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.  A review of the service medical records discloses 
that between June and August 1989, the veteran received 
treatment for left knee pain.  The diagnosis was patellar 
tendonitis.  Based upon the service medical records and a VA 
examination, service connection was granted in a May 1994 
rating decision, and a 10 percent evaluation was assigned.  

Initially, the Board will consider whether the RO complied 
with the provisions of 38 C.F.R. § 3.105(e) as mandated by 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  38 C.F.R. 
§ 3.105(e) provides that, when a reduction in evaluation of a 
service-connected disability is considered warranted and the 
reduction would result in a decrease of compensation payments 
being made, a rating proposing the reduction will be prepared 
setting forth all material facts and reasons, and then the 
beneficiary will be notified and furnished details and 
reasons therefor and given 60 days before presentation of 
additional evidence to show that compensation should be kept 
at the current level.  If additional evidence is not received 
within that period, a final rating action will be taken and 
the award will be reduced, effective the last day of the 
month in which a 60-day period, from the date of notice to 
the beneficiary of the final rating action expires.  

38 C.F.R. § 3.105 provides, in pertinent part, that the 
beneficiary will be informed of the opportunity for a 
predetermination hearing providing a request for such hearing 
is received within 30 days from the date of the notice, and 
that, if a predetermination hearing is not requested, the 
final rating action will be based solely on the evidence of 
record.  

In this case, there was a May 1995 rating action proposing 
reduction of the 10 percent evaluation for the left knee 
disability.  In a letter dated in May 1995, the appellant was 
advised of the proposed reduction for his service-connected 
disability.  He was advised in the letter that he had 60 days 
to submit new evidence to show that the reduction should not 
be made.  He was also advised that, if the proposed reduction 
became final, his compensation would not be reduced until the 
last day of the month in which a 60-day period from the date 
of the notice of the filing rating action expired.  He was 
also advised that he could request a personal hearing to 
present evidence.  The record indicates that the appellant 
did not request a hearing or submit additional evidence 
concerning the reduction and, a January 1996 rating action 
reduced the evaluation for post-traumatic pain of the left 
knee with medial collateral ligamentous strain, from 10 
percent disabling, in effect since June 2, 1992, to a zero 
percent evaluation, effective on April 1, 1996.  The Board 
finds that the RO complied with the provisions of 38 C.F.R. 
§ 3.105(e) concerning the reduction of his evaluation.  

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
schedule for rating disabilities, 38 C.F.R. Part 4.  The 
rating schedule provides a 10 percent rating for slight 
impairment of the knee, a 10 percent rating for moderate 
impairment of the knee, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. Diagnostic 
Code 5257.  The rating schedule also provides a 10 percent 
rating where flexion is limited to 45 degrees; a 10 percent 
rating where flexion is limited to 30 degrees; and a 30 
percent rating where flexion is limited to 15 degrees.  38 
C.F.R. Diagnostic Code 5260.  The schedule further provides a 
10 percent rating where extension of the leg is limited to 10 
degrees; a 10 percent rating where extension of the leg is 
limited to 15 degrees; and a 30 percent rating for limitation 
to 20 degrees.  38 C.F.R. Diagnostic Code 5261.  It is also 
noted that 38 C.F.R. Part 4, Plate II sets out the normal 
range of motion of the knee as 0 degrees of extension to 140 
degrees of flexion.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The reduction in the veteran's rating has been accomplished 
upon the basis of his March 1995 VA examination and the fact 
that his symptoms were minimal and no instability was noted.  
As a result of the reduction in the above evaluation, the 
Board has referred to the provisions of 38 C.F.R. § 3.344, as 
required by the Court in Brown.  The Court, in citing this 
regulation, noted that examinations that were less full and 
complete than those on which payments were authorized, would 
not be used as a basis for reduction. 

In his VA Form 9 received in May 1996, the veteran expressed 
dissatisfaction with the results of the March 1995 VA 
examination.  This is the examination that the RO based the 
reduction.  The Board points out that the veteran's 10 
percent disability evaluation for his left knee disorder had 
not been in effect for five years or more.  Given this fact, 
the Board finds that 38 C.F.R. § 3.344(a) is not strictly 
applicable in the instant appeal.  Moreover, the veteran 
underwent a VA examination subsequent to the March 1995 VA 
examination (in October 1999), which reflects similar 
results.  Regardless, a review of the medical record shows 
that the examiner reported the veteran's complaints and 
carried out appropriate tests.  The Board discerns no 
significant deficiency in the March 1995 VA examination.  
Despite the veteran's multiple complaints, including pain, 
crepitance, popping, and frequent dislocation, there is no 
evidence of tenderness, subluxation, lateral instability, 
swelling, effusion and the range of motion is normal.  
Similarly, the medical evidence did not disclose any bony 
abnormality on X-ray examination or any evidence of 
ankylosis.  It is the judgment of the Board that the 
aggregate knee symptoms result in no functional limitations 
and warrants a noncompensable evaluation.  Therefore, the 
reduction was proper.


ORDER

Entitlement to restoration of a 10 percent evaluation for 
post-traumatic pain of the left knee with medial collateral 
ligamentous strain is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

